Federated International Value Fund Class A Shares Class B Shares Class C Shares A Portfolio of Federated World Investment Series, Inc. SUPPLEMENT TO PROSPECTUS DATED JANUARY 31, 2009. Effective July 1, 2009, Federated International Value Fund will change its name to Federated International Leaders Fund.In addition, the Fund is making certain revisions to its investment strategy and is adding a portfolio manager.These changes are also effective as of July 1, 2009.Accordingly, please make the following changes to the Fund’s prospectus. Please change Federated International Value Fund to Federated International Leaders Fund everywhere it appears in the prospectus. Under the heading entitled “What are the Fund’s Main Investment Strategies?”, please delete the entire section and replace it with the following: The Fund pursues its investment objective by investing primarily in a portfolio of equity securities issued by foreign companies that the Adviser has deemed as undervalued relative to the company; the company’s competitive position and/or its growth prospects. The Adviser expects that, normally, the Fund’s portfolio will be invested primarily in foreign stocks in developed markets. The Fund is permitted, however, to invest in companies from both developed (including the United States) and emerging market countries. The Fund is intended to integrate the value style of investing across foreign stocks in a broader equity portfolio. Under the heading entitled “What are the Fund’s Investment Strategies?”, please delete the entire section and replace it with the following: The Fund pursues its investment objective by investing primarily in a portfolio of equity securities of foreign companies. The Fund’s portfolio is managed using fundamental analysis and valuation disciplines. The Adviser expects that, normally, the Fund’s portfolio will be invested primarily in foreign stocks in developed markets. The Fund is permitted, however, to invest in companies from both developed (including the United States) and emerging market countries. The Fund’s approach is focused primarily on individual security selection across a range of foreign markets, using a “bottoms up” portfolio construction approach.The Adviser actively manages the Fund’s portfolio seeking total returns over longer time periods in excess of the Fund’s benchmark index: the Morgan Stanley Capital International Europe, Australasia, and Far East Index (MSCI-EAFE). The MSCI-EAFE is an unmanaged free float- adjusted market capitalization index that is designed to measure developed market equity performance, excluding the United States and Canada. The performance of the Fund should be evaluated against the MSCI-EAFE, or any other benchmark, over long periods of time. The volatility of world markets means that even small differences in time periods for comparison can have a substantial impact on returns.There can be no assurances that the Adviser will be successful in achieving investment returns in excess of the MSCI-EAFE. The Adviser’s process for selecting investments begins with the screening of the universe of available stocks to identify companies with those “value”, “quality” and “growth” characteristics that have shown significant positive correlation across stocks over time. These characteristics include, for example, relatively low price/book value or price/earnings ratios, relatively high dividend yields and relatively high return on assets and return on equity, relatively high operating margins and relatively high historical and forward EPS growth. Screening is performed by market so that fundamentals are ranked relative to each individual market. After screening, the Adviser selects stocks through fundamental analysis of companies by skilled portfolio managers and research analysts because it believes this approach provides a greater opportunity for the Adviser’s expertise, experience and skill to create excess returns. The Adviser seeks to purchase undervalued stocks that the Adviser expects may significantly increase in price as the market recognizes the company’s true value. The Adviser’s key buy criteria for a value stock include relatively low market price, quality of company management, industry leadership, long-term growth prospects, and presence of a catalyst for higher market valuation. A company’s stock may be undervalued due to factors such as temporary earnings decline, investor indifference, a change in management, or unfavorable market or industry conditions. The Adviser selects the stock based on its belief that over time the price at which the stock trades will rise as earnings grow and the company’s true value is recognized. The Adviser is free to seek relative value opportunities among markets and sectors.The Adviser also considers the economic environment and outlook in making stock selection decisions, but those factors play a secondary role to fundamental analysis. The Adviser manages the portfolio’s exposure to random or unpredictable events that may adversely affect individual companies, or the risk that the Adviser is otherwise wrong in its analysis of any particular company, through portfolio diversification. There is no assurance these strategies will be successful in reducing portfolio risk.The Fund is not limited in the portion of its assets that it invests in foreign companies based in either developed markets or in emerging markets. Further, the Fund is not limited in the portion of its investments that are denominated in either foreign currency or in U.S. dollars.The Fund may purchase shares of exchange-traded funds (ETFs). The shares of ETFs are listed and traded on stock exchanges at market prices. The Fund may invest in ETFs in order to achieve exposure to a specific region, country, or market sector, or for other reasons consistent with its investment strategy.From time to time, the Fund may hedge a portion of its currency risk by using derivatives such as futures or forward contracts.
